   Case: 1:18-cv-05587 Document #: 382 Filed: 05/22/19 Page 1 of 5 PageID #:6175



                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES SECURITIES and                   )
EXCHANGE COMMISSION,                           )   No. 18 CV 5587
                                               )
                           Plaintiff,          )
                                               )
      v.                                       )   Magistrate Judge Young B. Kim
                                               )
EQUITYBUILD, INC., EQUITYBUILD                 )
FINANCE, LLC, JEROME H. COHEN,                 )
and SHAUN D. COHEN,                            )
                                               )   May 22, 2019
                           Defendants.         )

                                        ORDER

      Before the court is Receiver Kevin B. Duff’s fifth motion for court approval of

the process for public sale of certain real property by sealed bid.            Non-party

creditors U.S. Bank National Association (“U.S. Bank”) and UBS AG (“UBS”)

(together, “the Lenders”) object to the Receiver’s motion. For the following reasons,

the motion is granted as explained herein:

                                     Background

      The court incorporates by reference the background of the case and facts

relevant to the current motion from its May 2, 2019 order, (R. 352). In its fifth

motion, the Receiver seeks the court’s approval of the sealed-bid process for the

public sale of the following properties in Chicago, Illinois (“Properties”):

      1.     6949-59 South Merrill Avenue;
      2.     7450 South Luella;
      3.     7656 South Kingston;
      4.     7109-19 South Calumet Avenue;
      5.     7546-48 South Saginaw;
  Case: 1:18-cv-05587 Document #: 382 Filed: 05/22/19 Page 2 of 5 PageID #:6176



         6.       7749-59 South Yates; and
         7.       8201 South Kingston.

(R. 329, Receiver’s 5th Mot. at 4.) The Lenders object to this motion. (R. 365, U.S.

Bank’s Obj.; R. 370, UBS’s Obj.)

                                        Analysis

         The Lenders object on various grounds to the Receiver’s fifth motion for the

court’s approval of the public sale of the Properties.      The court addresses each

objection in turn. First, U.S. Bank complains that the motion does not address the

Receiver’s obligation to ensure that the “true and proper value” of each property is

realized. (R. 365, U.S. Bank’s Obj. at 2-4 (citing R. 16, Receivership Order ¶ 38).)

More specifically, U.S. Bank objects that the motion does not specify whether “the

Receiver intends to provide a full payoff to the Lender as a result of the sale.”

(R. 365, U.S. Bank’s Obj. at 2.) In the context of the Receiver’s second motion for

court approval of the sale of properties, the court recognized that it had “minimal

authority to extinguish preexisting state law security interests” and imposed

conditions to ensure that lenders’ rights would not be disturbed. Those conditions

include allowing lenders to credit bid and requiring segregation of sales proceeds on

a property-by-property basis. (R. 352, May 2, 2019 Order.) The court also invited

lenders to petition the court for relief before the approval hearing if a sale price for

a property would extinguish any preexisting security interest. (Id. at 10 n.5.) In an

amendment to its fifth motion, the Receiver agreed that the sale process for the

Properties would conform to the requirements set forth in the court’s May 2, 2019

order.        (R. 361, Receiver’s Am. to 3d, 4th & 5th Mots.)    Given the Receiver’s



                                             2
    Case: 1:18-cv-05587 Document #: 382 Filed: 05/22/19 Page 3 of 5 PageID #:6177



amendment, the court declines to prevent the sale process from moving forward,

absent a showing that the Receiver is acting without due regard to the realization of

the true and proper value of the Properties. U.S. Bank has made no such showing

here.

        Second, U.S. Bank argues that the motion fails to include important details,

such as how or why the Receiver selected certain publications to publish notice of

the sale, how the Receiver intends to define the scope of advertising generally set

forth in the motion, and whether a broker has been retained to market the

Properties.   (R. 365, U.S. Bank’s Obj. at 4-5.)    UBS lodges a similar objection.

(R. 370, UBS’s Obj. at 5-6.) Other lenders advanced similar arguments in response

to the Receiver’s second motion for court approval of the sale of properties, and this

court declined their requests for more detailed information. (R. 352, May 2, 2019

Order at 8-9.) In doing so, the court recognized that the Receivership Order permits

the Receiver to “take all necessary and reasonable actions” to sell or lease the

Properties. (Id. at 8.) The court further indicated that it did not “intend to dictate

the Receiver’s every move.” (Id. at 8-9.) Nevertheless, the court noted that the

Receiver may wish to consider the Lenders’ suggestions before finalizing sale

procedures. 1 (Id. at 9.) The court finds no reason to hold otherwise here.



1  U.S. Bank also objects that the motion does not specify the commission structure
if a broker is used and argues that for efficiency, the structure should be disclosed
now. (R. 365, U.S. Bank’s Obj. at 5-6.) U.S. Bank acknowledges that this court has
invited lenders to petition the court for relief during the approval process if the
commission structure would diminish the sale proceeds such that any lender’s
preexisting security interest would be extinguished. (Id. at 5.) But U.S. Bank
asserts that it is “impossible to know this” because the motion does not define the

                                          3
  Case: 1:18-cv-05587 Document #: 382 Filed: 05/22/19 Page 4 of 5 PageID #:6178



      Third, U.S. Bank objects that the motion does not permit it to exercise its

right to credit bid its secured debt. (R. 365, U.S. Bank’s Obj. at 6.) UBS raises the

same objection. (R. 370, UBS’s Obj. at 2.) The court addressed this issue in the

context of the Receiver’s second motion and the Receiver agreed to conform the sales

process to the requirements set forth in the court’s May 2, 2019 order. (R. 361,

Receiver’s Am. to 3d, 4th & 5th Mots.) Accordingly, the court confirms the Lenders’

right to credit bid and imposes the same conditions on the sale process here.

      UBS notes, however, that “there remains a lack of certainty in the procedures

surrounding the credit bid procedure,” including how to calculate the payoff amount

and whether Lenders will be afforded a “last look” opportunity to bid. (R. 370,

UBS’s Obj. at 3.) Other non-party creditors have objected to the court’s May 2, 2019

order for the same reason, arguing that the Receiver is interpreting the court’s

order in a manner that conflicts with local rules and bankruptcy law. (See R. 359,

Liberty EBCP, LLC’s Obj. at 7-11; R. 362, Certain Lenders’ Obj. at 2-3.) Certain

Lenders indicate that they are discussing this issue with the Receiver in an effort to

resolve the manner, timing, and methodology for placing credit bids.            (R. 362,

Certain Lenders’ Obj. at 2.) UBS likewise is engaged in these discussions to resolve

the credit bid procedure. If UBS and the other non-party creditors cannot reach an

agreement with the Receiver by May 31, 2019, then UBS and the other creditors




commission structure. (Id. at 5-6.) While the court will not dictate the Receiver’s
every move, U.S. Bank is correct that disclosing the commission structure now may
alleviate additional motion practice at the sale approval stage, thereby expediting
the sale process.

                                          4
    Case: 1:18-cv-05587 Document #: 382 Filed: 05/22/19 Page 5 of 5 PageID #:6179



have until June 7, 2019, to file a joint motion to amend 2 this order to establish

procedures for submitting credit bids. The court’s ruling on any future joint motion

to amend would apply as an update to the court’s May 2, 2019 ruling.

                                     Conclusion

       For the foregoing reasons, the Receiver’s fifth motion for court approval of the

sale of subject properties is granted as provided herein.

                                               ENTER:


                                               ____________________________________
                                               Young B. Kim
                                               United States Magistrate Judge




2 If the non-party creditors file a joint motion to amend, it should be noticed for
presentment before this court.

                                           5
